UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6472


WILLIAM R. COUCH,

                  Plaintiff - Appellant,

             v.

R. MATHENA; DONALD VASS; LARRY HUFFMAN,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.      Michael F. Urbanski,
Magistrate Judge. (7:08-cv-00518-mfu)


Submitted:    July 30, 2009                 Decided:   August 5, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William R. Couch, Appellant Pro Se. William Wayne Muse, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William R. Couch appeals the magistrate judge’s orders

denying   relief   on   his    42   U.S.C.    § 1983   (2006)   complaint    and

subsequent Fed. R. Civ. P. 59(e) motion. *             We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.              See Couch v. Mathena,

No. 7:08-cv-00518-mfu (W.D. Va. Jan. 30, 2009 & Feb. 20, 2009).

We grant Couch’s motion to correct and supplement the record.

We   dispense   with    oral   argument      because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




      *
       This case was decided by the magistrate judge upon consent
of the parties under 28 U.S.C. § 636(c) (2006) and Fed. R. Civ.
P. 73.



                                       2